United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                                                               April 24, 2003
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk


                           No. 02-41216 c/w
                           No. 02-41235
                         Conference Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

ABEL   RODRIGUEZ-FLORES,
also   known as Evelio Rodriguez-Flores,
also   known as Antonio Hernandez-Flores,
also   known as Antonio Ortiz-Romo,

                                            Defendant-Appellant.

                         --------------------
            Appeals from the United States District Court
                  for the Southern District of Texas
                        USDC No. B-02-CR-328-1
                        USDC No. B-02-CR-154-1
                         --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

       The Federal Public Defender appointed to represent Abel

Rodriguez-Flores has filed a motion for leave to withdraw as

counsel and a brief in support in accordance with Anders v.

California, 386 U.S. 738, 744 (1967).    Rodriguez-Flores has

received a copy of counsel’s motion and brief but has not filed a

response.    Our independent review of the record indicates that

there are no nonfrivolous issues for appeal.     Accordingly,

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                       No. 02-41216 c/w 02-41235
                                  -2-

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities in this case, and the

APPEAL IS DISMISSED.